UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4709



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VERDELL EVANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-02-612)


Submitted: April 29, 2004                      Decided:   May 3, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South
Carolina, for Appellant. James Strom Thurmond, Jr., United States
Attorney, Columbia, South Carolina; Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Verdell     Evans   appeals    his     conviction       by   a   jury    of

possession with intent to distribute more than five grams of crack

cocaine and the district court’s imposition of a 360-month term of

imprisonment.       Counsel      has    filed   a   brief    in     accordance   with

Anders v. California, 386 U.S. 738 (1967), raising two issues but

stating that, in his view, there are no meritorious grounds for

appeal.     Evans has filed a pro se supplemental brief.                  We affirm.

             Counsel first questions whether the evidence at trial was

sufficient to support the jury’s verdict.                  “The verdict of a jury

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                         Glasser v.

United States, 315 U.S. 60, 80 (1942); see United States v.

Newsome, 322 F.3d 328, 333 (4th Cir. 2003) (defining “substantial

evidence”).    Our review of the record leads us to conclude that no

plain error resulted from the jury’s verdict of guilty.                              See

United States v. Olano, 507 U.S. 725, 731-32 (1993) (discussing

standard of review); United States v. Russell, 221 F.3d 615, 618

(4th Cir. 2000) (discussing elements of offense); United States v.

Lamarr, 75 F.3d 964, 973 (4th Cir. 1996) (finding that possession

of   5.72   grams   of    crack,       combined     with    other    circumstantial

evidence, was sufficient to support jury’s inference of intent to

distribute).




                                        - 2 -
            Counsel also questions the district court’s refusal to

grant Evans’ motion for a downward departure.    Where, as here, the

district court was aware of its authority to depart and declined to

do so, the court’s refusal to depart is not reviewable on appeal.

United States v. Edwards, 188 F.3d 230, 238-39 (4th Cir. 1999).

            Finally, Evans challenges in his pro se supplemental

brief the district court’s classification of him as a career

offender.   We have reviewed Evans’ claims and find no plain error.

See Olano, 507 U.S. at 731-32.

            As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.    Accordingly, we affirm

Evans’ conviction and sentence.    This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.     Counsel’s motion must

state that a copy thereof was served on the client.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                 - 3 -